DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Newly submitted claims 1-19 and 21, and in particular claims 1, 10, and 19, are directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: 
With regard to claims 1, 10, and 19, which were filed on 10/28/2019, the claims are directed to a method for performing random access with a network access point. Wherein the random access condition is based on whether or not the sending address of the first radio frame is a public or private identity. 
In contrast the amended claims dated 02/25/2021 discloses an entirely different, e.g. independent and/or distinct operation for performing random access based upon a radio frame being configured for a multiple basic service set, a radio resource, and a first identity or a second identity being indicative of random-access. 
The claims of 10/28/2019 and 02/25/2021 are distinct and independent for the reasons given above, and would require an unnecessary burden on the examiner because the claims would require different search strings from those that were used in the initial search. Also, the specification discloses several methods for performing random access wherein fig.1 is directed to a first embodiment, and the fig.4 is directed 
Furthermore, if both claims were presented during the first examination then the claims would have been required to be restricted as performing random access based on a public or private identity is wholly different than performing random access based on a frame being configured for a multiple basic service set, a radio resource, and first or second identity. Therefore, the examiner finds that the claims at present are directed to an invention that is both independent and distinct from those of the claims originally presented on 10/28/2019
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, pending claims 1-19 and 21 are withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.
Hereinafter, a complete action on all claims to the elected invention shall be given. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Viger et al. (US 2018/0199271 A1).
Regarding claims 1, 10, and 19, Viger discloses a network access method, comprising:
receiving (fig.1 discloses the reception and transmission of a plurality of data packets between the AP and STA, par.[0111 and 0121-0122]), by a station (fig.1 discloses a plurality of stations), a first radio frame (par.[0022] discloses a trigger frame) from a first access point (fig.1 AP-110 which comprises a plurality of Virtual Access Points (VAP) element 110), wherein the first radio frame indicates a resource unit for a random-access operation (par.[0022] which discloses a trigger frame which comprises an indication of random access resources); and


Regarding claims 2 and 11, Viger discloses wherein before receiving, by the station, the first radio frame, the method further comprises:
receiving a second radio frame sent by the first access point (par.[0015 – 0016] discloses the old/traditional beacon frame comprises a single BSS or SSID, and that multiple beacons would need to be used to advertise the SSID corresponding to multiple BSS. Par.[0018] discloses 802.11v wherein the beacon comprises multiple security profiles such as BSSID/SSID advertisements within a frame. Par.[0131 – 0132] further discloses the 802.11v multi-BSSID beacon frame which is transmitted periodically, par.[0189]), wherein the second radio frame carries a random-access parameter and/or  information about a basic service set(s) supported by the first access point, wherein the information about the set of basic service sets comprises the public identity and the private identity (par.[0131 – 0132] which teaches that the beacons comprises random access parameters as well as BSSID information which correspond to a specific groups of stations as discussed with regard to claim 1, and also, to unassociated stations which would like to join in a public scenario). 

Regarding claims 3 and 12, Viger discloses wherein after receiving, by the station, the second radio frame sent by the first access point, the method further comprises:
 setting a contention-window parameter according to the random-access parameter carried by the second radio frame (par.[0044, 0053 - 0054] discloses random access parameters, and further discloses that the contention window is established based on said parameters), and 
initializing a frequency division multiple access back-off (OBO) counter (par.[0055] which recites, in part, “In one implementation, the contention scheme at the station decrements a backoff value OBO of a backoff counter initially drawn in the range of the contention window for random access”).

Regarding claims 4 and 13, Viger discloses wherein on condition that the station is an unassociated station, the private identity is an identity of a basic service set, with which the station is to communicate, in the set of basic service sets (par.[0121-0122, 0153-0154, 0162 – 0164] describes a private trigger frame scenario wherein the trigger frame is directed to stations that the AP intends to communicate with over multiple BSS’s corresponding to multiple VAPs. Also, describes un-associated stations in a particular public scenario wherein the stations can use RU random access procedure in order to communicate with the AP”); 
or on condition that the station is an unassociated station, the public identity is an identity of a basic service set, with which all stations are able to communicate, in the set 

Regarding claims 5 and 14, Viger discloses wherein the public identity comprises: 
a transmitted basic-service-set identity of the set of basic service sets, a media access control address of the first access point, or a value calculated from the media access control address of the first access point (par.[0013, 0122 – 0124] discloses that the trigger frame comprises virtual AP BSSID which also include the MAC of VAP which is derived from the MAC of the physical AP).

Regarding claims 6 and 15, Viger discloses wherein the private identity is an identity of a basic service set, with which the station is associated, in the set of basic service sets; 
or the public identity is an identity of a basic service set, with which all stations are able to communicate, in the set of basic service sets (As discussed above, par.[0121-0122, 0153-0154, 0162 – 0164] describes a private trigger frame scenario wherein the trigger frame is directed to stations that the AP intends to communicate with over multiple BSS’s corresponding to multiple VAPs. Also, describes un-associated 

Regarding claims 7 and 16, Viger discloses wherein performing, by the station, the random-access operation with the first access point comprises: 
decrementing, by the station, the orthogonal frequency division multiple access back-off (OBO) counter according to a number of resource units carried by the first radio frame (par.[0055 and 0155 – 0157, par.[0242]] which recites, in part, “in order to decrement the RU backoff counter by the number of detected-as-available RUs”); and 
in response to determining that the OBO counter is decremented to 0 and a detection condition is met, selecting, by the station from the resource units carried by the first radio frame, one resource unit to send data (par.[0242 and 0285]).

Regarding claims 8 and 17, Viger discloses wherein on condition that the station is an unassociated station, performing, by the station, the random-access operation only with the first access point in the process of performing the random-access operation until the random-access operation is completed (par.[0164 – 0165] which discloses unassociated devices are capable of using remaining RUs with a particular BSS).

Regarding claims 9 and 19, Viger discloses wherein a process of performing, by the station, the random-access operation with the first access point further comprises: 

resetting a contention-window parameter according to a random-access parameter notified by the second access point; reinitializing, by the station, the orthogonal frequency division multiple access back-off (OBO) counter (ar.[0055 and 0155 – 0157, par.[0242]] which recites, in part, “in order to decrement the RU backoff counter by the number of detected-as-available RUs”); 
and performing, by the station, the random-access operation according to a parameter carried by the third radio frame (par.[0242 and 0285]).

Regarding claim 20, Viger discloses a non-transitory storage medium, storing computer-executable instructions, wherein when the computer-executable instructions are executed, the network access method of claim 1 is performed (fig.6 and par.[0209]).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hedayat (US 2016/0100408 A1) in view of Tipton et al. (US 2018/0152881 A1).
Regarding claim 1, Hedayat discloses a network access method (Abstract, and par.[0002, 0021 – 0024]), comprising:
receiving, by a station (fig.1 discloses a plurality of stations in wireless communications with a first access point), a first radio frame (par.[0024 – 0025] discloses trigger frames, also see e.g. Abstract) from a first access point (fig.1 element 111 which discloses the first access point), wherein the first radio frame indicates a resource unit for a random-access operation (par.[0025] which recites, in part, “A trigger frame may be in form of for example, a call-for-uplink (CPU) frame or an assignment-and-trigger (A&T) frame which have some or all of the following features: (b) a resource assignment for each STA (e.g., a sub-band assigned to each STA)……”); and

on a condition that a sending address of the first radio frame is a public identity or a private identity, performing, by the station, the random-access operation. 
In an analogous art, Tipton discloses on a condition that a sending address of the first radio frame is a public identity or a private identity, performing, by the station, the random-access operation (par.[0055 - 0056] discloses that a user equipment can connect to a public or private AP based on the AP-ID of the AP that transmitted the query).
It would have been obvious to one of ordinary skill in the art at the time of the filing of the instant application to apply the methods as discussed in Hedayat, with the access control methods as discussed in Tipton. The motivation/suggestion would have been to prevent a user device that is not supposed to connect to a private base station from connecting to said private base station and using the resources associated therewith (Tipton: par.[0002]). 

Claim 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hedayat (US 2016/0100408 A1) in view of Scherzer et al. (US 2011/0013569 A1).
Regarding claim 1, Hedayat discloses a network access method (Abstract, and par.[0002, 0021 – 0024]), comprising:
receiving, by a station (fig.1 discloses a plurality of stations in wireless communications with a first access point), a first radio frame (par.[0024 – 0025] discloses trigger frames, also see e.g. Abstract) from a first access point (fig.1 element (b) a resource assignment for each STA (e.g., a sub-band assigned to each STA)……”); and
While the disclosure of Hedayat substantially discloses the claimed invention, it does not disclose:
on a condition that a sending address of the first radio frame is a public identity or a private identity, performing, by the station, the random-access operation. 
In an analogous art, Scherzer discloses on a condition that a sending address of the first radio frame is a public identity or a private identity, performing, by the station, the random-access operation (par.[0050 - 0051]).
It would have been obvious to one of ordinary skill in the art at the time of the filing of the instant application to apply the methods as discussed in Hedayat, with the access control methods as discussed in Tipton. The motivation/suggestion would have been to provide a mobile device with a database of AP with which to automatically connect to after identifying the whether the AP is public or private (Scherzer: par.[0050]).

Claim 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over Li et al. (US 2017/0048882 A1) in view of Viger et al. (US 2018/0199271 A1).
Regarding claim 1, Li discloses a network access method, comprising:

While the disclosure of Li substantially discloses the claimed invention, it does not disclose:
on a condition that a sending address of the first radio frame is a public identity or a private identity, performing, by the station, the random-access operation. 
In an analogous art, Viger discloses on a condition that a sending address of the first radio frame is a public identity or a private identity, performing, by the station, the random-access operation (par.[0204]).
It would have been obvious to one of ordinary skill in the art at the time of the filing of the instant application to apply the methods as discussed in Hedayat, with the access control methods as discussed in Tipton. The motivation/suggestion would have been to allow a single physical AP can operate as the master stations of a plurality of BSSs, i.e. of a plurality of independent groups of stations.  This avoids using one physical AP per BSS or WLAN.  It also makes it possible to use the same primary channel for all BSSs, thereby avoiding channel interference problems.

Response to Arguments
Applicant's arguments filed 02/25/2021 have been fully considered but they are not persuasive. The applicants have presented arguments that are directed to an .


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Shpak (US 2008/0112373 A1) “Dynamic BSS Allocation”
Li et al. (US 9,998, 263 B2) “Scheduling Resources for Orthogonal Frequency Division Multiple Access Uplink Transmissions”
Kwon (US 10,028,142 B2) “Apparatus and Methods for Channel Access in WLAN”
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMAAL HENSON whose telephone number is (571)272-5339.  The examiner can normally be reached on M-Thu: 7:30 am - 6:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew Lai can be reached on 571-272-9741.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


JAMAAL HENSON
Primary Examiner
Art Unit 2411